DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 01/06/22. The applicant has overcome most of the 35 USC 112 rejections, and the rejection under Section 102 as set forth in the previous office action.  Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. However, the present claims are now finally rejected over new grounds of rejection as formulated hereinbelow and for the reasons of record: 

Election/Restrictions
Claims 2, 8-10 and 12-14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/03/21.
Claims 1, 3, 11 and 16 are under immediate examination; claims 4-7 and 15 have been cancelled. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/21 was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 11 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention (i.e., including the claims).  The added material which is not supported by the original disclosure is as follows: applicant has neither demonstrated nor provided evidence as to how it was arrived at the following specific limitations, with respect to both claims 1 and 16: (1st issue) the transitional phrase “consisting of” and its implication in the language “the adapting at least one operating parameter consisting of” in order to preclude other steps or operating parameters from the claimed invention; in this respect, there is simply no guidance and/or clear indication in the as-filed specification to show that applicant intended to perform the claimed adapting step by excluding steps or operating parameters other than the ones recited therein, and to perform and/or employ only the steps and/or operating parameters recited therein; (2nd issue) the limitation “cooling an oxidant supplied to the fuel cell stack by an oxidant conveyor” is not supported by the original disclosure in the context of the claimed invention; (3rd issue) the combination of the claimed steps and/or in combination or collectively (i.e., the specifics of reducing the oxidant quantity to a specific stoichiometric ratio, cooling the oxidant and controlling the speed of the compressor) is also unsupported by the original disclosure. A detailed examination of the as-filed specification reveals that applicant's disclosure appears to support only the claimed quantity of oxidant to required quantity of oxidant being 1.5 and controlling the speed of the compressor (see paragraphs 0013-0014 and 0049-0050 of the as-filed specification). Therefore, the as-filed specification does not show how applicant is arriving at or how applicant had possession of the above-mentioned amended limitation/range. Thus, the specification as filed lacks reasonable descriptive basis for supporting the above-mentioned limitation and/or steps or operating conditions which was amended in an attempt to further limit the present claims, or to overcome the ground(s) of rejection. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(at least) Claims 1, 11 and 16 are rejected under 35 U.S.C. 102a1 as being anticipated by Shiokawa et al 2016/0190613.
As to claims 1, 16: 
Shiokawa et al disclose that it is known in the art to provide a conditioning method for a fuel cell system during normal operating condition or fuel cell operation comprising the steps of 0066; 0065; Claim 8). Shiokawa et al also disclose under the same operation conditions other than the flow rate of air to be supplied to the fuel cell, the amount of carried off water is made smaller than that during the normal operation by setting the flow rate of supply air lower than that during the normal operation, in this way, the water balance is made higher than that during normal operation (0066; 0065). 1st examiner’s note: notice that at least the end points constitute a valid data point, and thus, it anticipates the claim as the end point represents a specific disclosure of a discrete embodiment of the invention disclosed by the prior art which amounts to a complete description and, therefore, an anticipation of the claimed range. See Ex Parte Lee 31 USPQ2d 1105. In this case, an end point of the stoichiometric ratio is 1.3. As such, there is disclosed a specific representation of a discrete embodiment for such particular element, characteristic or property. Therefore, the claimed requirement is met. 2nd Examiner’s note: in this case, “the amount of water” and/or “the water balance” and “the steps” associated therewith as disclosed by Shiokawa et al are equated to the step of cooling the oxidant supplied to the fuel cell stack as water is a well-known cooling liquid. Succinctly stated, “the amount of water” and/or “the water balance” and “the steps” associated therewith as described by Shiokawa et al inherently carries out the cooling of the oxidant supplied to the fuel cell stack as water is useful as a cooling medium. Since independent claim 1 fails to define the extent or degree of cooling, it is believed that the teachings of Shiokawa et al using water and/or balancing water satisfies the requirement of providing certain degree of cooling or heat removal from the oxidant. Therefore, the teachings of Shiokawa et al are sufficient to satisfy applicant’s broadly claimed requirement. 
As to claim 11: 
Shiokawa et al show the disclosed fuel cell system is used in a fuel cell vehicle for power generation purposes (0066).
Thus, the present claims are anticipated.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 3, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Folmsbee et al 2011/0091781 in view of Shiokawa et al 2016/0190613.
As to claims 1, 3: 
Folmsbee et al disclose that it is known in the art to provide a conditioning method for a fuel cell system during normal operating condition or fuel cell operation comprising the steps of determining that a condition of the fuel cell stack such as humidification/humidity level of the cathode side or cell membrane saturation has increased (i.e., increasing the humidification level and/or hydrate the cell membrane) (Abstract, 0002; 0035), and/or providing hydrogen to the anode (0002); and/or increasing the cathode relative humidity (0022); and/or including cathode/anode  inlet relative humidity, cathode/anode stoichiometry, pressure and temperature (i.e. parameters) (0022; 0027) to increase the electric power/voltage and/or current flow through the fuel cell stack (0022-0024; 0027-0028; 0034-0035; 0037). Examples include to increase the cathode relative humidity; or reducing the stack temperature or reducing the cathode stoichiometry (0022; 0025); and/or reduction in voltage under wet conditions (0031); and/or reducing the voltage associated with membrane resistance  and catalyst layer performance, thereby reducing efficiency of the fuel cell system (0032; 0037; 0032; 0034). Folmsbee et al disclose increasing current flow/densities because of the relative increases in humidity and/or the conditioning parameter (0024; 0027-0028). Folmsbee et al disclose examples include reducing the cathode stoichiometry (0022). Folmsbee et al disclose a compressor 22 to provide airflow to relative humidity, cathode/anode stoichiometry, pressure and temperature (i.e. parameters) (0022). Thus, Folmsbee et al teach the oxidant conveyor/supplying line where the operating parameter is the operation of the compressor, the airflow/pressure and/or the cathode humidification. 
Figures 2-3, infra, show the flow/flow chart diagram of the conditioning of the fuel cell system. Note that the present claims neither define the specific operating parameter nor the specific level or degree of increasing, modifying and/or changing the current flow and/or the electric power. Thus, the teachings of Folmsbee et al are sufficient to satisfy applicant’s broadly claimed conditioning method.

    PNG
    media_image1.png
    485
    708
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    430
    632
    media_image2.png
    Greyscale

As to claim 11: 
Folmsbee et al disclose the operation affecting the vehicle performance (i.e. usage operation) (0035) and/or the fuel cell operating in vehicle applications (0005).
Folmsbee et al disclose a method for conditioning a fuel cell according to the foregoing aspects. However, the preceding reference does not expressly disclose the specific adapting steps 
As to claims 1, 16: 
Shiokawa et al disclose that it is known in the art to provide a conditioning method for a fuel cell system during normal operating condition or fuel cell operation comprising the steps of effecting/increasing power output and/or current flow by determining and/or changing the condition of the fuel cell stack by: decreasing/reducing the flow rate (amount) of supplied air to a decrease om the air stoichiometric ratio (ratio of air to current) wherein under such condition, step S205a is executed to control the rotational speed of the air compressor 320 (i.e., oxidant conveyor) such that the air stoichiometric ratio is adjusted to a value equal to or lower than a prescribed value that satisfies the condition A, i.e., an air stoichiometric ratio of 1.3 (0066; 0065; Claim 8). Shiokawa et al also disclose under the same operation conditions other than the flow rate of air to be supplied to the fuel cell, the amount of carried off water is made smaller than that during the normal operation by setting the flow rate of supply air lower than that during the normal operation, in this way, the water balance is made higher than that during normal operation (0066; 0065). Shiokawa et al show the disclosed fuel cell system is used in a fuel cell vehicle for power generation purposes (0066). 1st examiner’s note: notice that at least the end points constitute a valid data point, and thus, it anticipates the claim as the end point represents a specific disclosure of a discrete embodiment of the invention disclosed by the prior art which amounts to a complete description and, therefore, an anticipation of the claimed range. See Ex Parte Lee 31 USPQ2d 1105. In this case, an end point of the stoichiometric ratio is 1.3. As such, there is disclosed a specific representation of a discrete embodiment for such particular element, characteristic or property. Therefore, the claimed requirement is met. 2nd Examiner’s note: in this case, “the amount of water” and/or “the water balance” and “the steps” associated therewith as disclosed by Shiokawa et al are equated to the step of cooling the oxidant supplied to the fuel cell stack as water is a well-known cooling liquid. Succinctly stated, “the amount of water” and/or “the water balance” and “the steps” associated therewith as described by Shiokawa et al inherently carries out the cooling of the oxidant supplied to the fuel cell stack as water is useful as a cooling medium. Since independent claim 1 fails to define the extent or degree of cooling, it is believed that the teachings of Shiokawa et al using water and/or balancing water satisfies the requirement of providing certain degree of cooling or heat removal from the oxidant. Therefore, the teachings of Shiokawa et al are sufficient to satisfy applicant’s broadly claimed requirement. 
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to carry out the adapting/conditioning steps of: reducing the quantity of oxidant supplied satisfying the claimed stoichiometric ratio, cooling the oxidant and controlling the speed of the compressor of Shiokawa et al in the fuel cell conditioning method of Folmsbee et al because Shiokawa et al disclosed that the specifically disclosed fuel cell adapting and/or conditioning steps (i.e., decreasing oxidant stoichiometric ratio, controlling compressor speed and water balancing) are beneficial to achieve reliable operation of the fuel cell system, and to prevent excessive drying of the electrolyte membrane during normal operation, thereby enhancing power output characteristics of the fuel cell and exhibiting advantageous effects (0067). Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 


Claims 1, 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the publication DE 11 2011 005964 (heretofore DE’964) in view of Shiokawa et al 2016/0190613.
As to claims 1 and 3:
	DE’964 discloses that it is known in the art to provide a conditioning method for a fuel cell system during normal operating condition or fuel cell operation comprising the steps of determining that a condition of the fuel cell stack to increase the electric power/voltage is performed by changing/modifying/adapting a fuel cell parameter/variable to increase current flow through the fuel cell stack, and in such a way that the efficiency of the fuel cell is reduced (0013-0014; 0017-0018; 0007-0009; 0059-0063; 0068-0070). Note that the present claims neither define the specific operating parameter nor the specific level or degree of increasing, modifying and/or changing the current flow and/or the electric power. Thus, the teachings of DE’964 are sufficient to satisfy applicant’s broadly claimed conditioning method.
DE’964 discloses a method for conditioning a fuel cell according to the foregoing aspects. However, the preceding reference does not expressly disclose the specific adapting steps of: reducing the quantity of oxidant supplied satisfying the claimed stoichiometric ratio, cooling the oxidant and controlling the speed of the compressor. 
As to claims 1, 16: 
Shiokawa et al disclose that it is known in the art to provide a conditioning method for a fuel cell system during normal operating condition or fuel cell operation comprising the steps of effecting/increasing power output and/or current flow by determining and/or changing the condition of the fuel cell stack by: decreasing/reducing the flow rate (amount) of supplied air to a decrease om the air stoichiometric ratio (ratio of air to current) wherein under such condition, step S205a is executed to control the rotational speed of the air compressor 320 (i.e., oxidant conveyor) such that the air stoichiometric ratio is adjusted to a value equal to or lower than a prescribed value that satisfies the condition A, i.e., an air stoichiometric ratio of 1.3 (0066; 0065; Claim 8). Shiokawa et al also disclose under the same operation conditions other than the flow rate of air to be supplied to the fuel cell, the amount of carried off water is made smaller than that during the normal operation by setting the flow rate of supply air lower than that during the normal operation, in this way, the water balance is made higher than that during normal operation (0066; 0065). Shiokawa et al show the disclosed fuel cell system is used in a fuel cell vehicle for power generation purposes (0066). 1st examiner’s note: notice that at least the end points constitute a valid data point, and thus, it anticipates the claim as the end point represents a specific disclosure of a discrete embodiment of the invention disclosed by the prior art which amounts to a complete description and, therefore, an anticipation of the claimed range. See Ex Parte Lee 31 USPQ2d 1105. In this case, an end point of the stoichiometric ratio is 1.3. As such, there is disclosed a specific representation of a discrete embodiment for such particular element, characteristic or property. Therefore, the claimed requirement is met. 2nd Examiner’s note: in this case, “the amount of water” and/or “the water balance” and “the steps” associated therewith as disclosed by Shiokawa et al are equated to the step of cooling the oxidant supplied to the fuel cell stack as water is a well-known cooling liquid. Succinctly stated, “the amount of water” and/or “the water balance” and “the steps” associated therewith as described by Shiokawa et al inherently carries out the cooling of the oxidant supplied to the fuel cell stack as water is useful as a cooling medium. Since independent claim 1 fails to define the extent or degree of cooling, it is believed that the teachings of Shiokawa et al using water and/or balancing water satisfies the requirement of providing certain degree of cooling or heat removal from the oxidant. Therefore, the teachings of Shiokawa et al are sufficient to satisfy applicant’s broadly claimed requirement. 
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to carry out the adapting/conditioning steps of: reducing the quantity of oxidant supplied satisfying the claimed stoichiometric ratio, cooling the oxidant and controlling the speed of the compressor of Shiokawa et al in the fuel cell conditioning method of DE’964 because Shiokawa et al disclosed that the specifically disclosed fuel cell adapting and/or conditioning steps (i.e., decreasing oxidant stoichiometric ratio, controlling compressor speed and water balancing) are beneficial to achieve reliable operation of the fuel cell system, and to prevent excessive drying of the electrolyte membrane during normal operation, thereby enhancing power output characteristics of the fuel cell and exhibiting advantageous effects (0067). Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 


Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the publication DE 10 2013 101829 (heretofore DE’829) in view of Shiokawa et al 2016/0190613.
As to claim 1:
	DE’829 discloses that it is known in the art to provide a conditioning method for a fuel cell system during normal operating condition or fuel cell operation comprising the steps of determining that a condition of the fuel cell stack to increase the electric power/voltage is performed by changing/modifying/adapting a fuel cell parameter/variable to increase current flow through the fuel cell stack (Abstract; 0026-0031). Note that the present claims neither define the specific operating parameter nor the specific level or degree of increasing, modifying and/or changing the current flow and/or the electric power. Thus, the teachings of DE’829 are sufficient to satisfy applicant’s broadly claimed conditioning method.
DE’829 discloses a method for conditioning a fuel cell according to the foregoing aspects. However, the preceding reference does not expressly disclose the specific adapting steps of: reducing the quantity of oxidant supplied satisfying the claimed stoichiometric ratio, cooling the oxidant and controlling the speed of the compressor. 
As to claims 1, 16: 
Shiokawa et al disclose that it is known in the art to provide a conditioning method for a fuel cell system during normal operating condition or fuel cell operation comprising the steps of 0066; 0065; Claim 8). Shiokawa et al also disclose under the same operation conditions other than the flow rate of air to be supplied to the fuel cell, the amount of carried off water is made smaller than that during the normal operation by setting the flow rate of supply air lower than that during the normal operation, in this way, the water balance is made higher than that during normal operation (0066; 0065). Shiokawa et al show the disclosed fuel cell system is used in a fuel cell vehicle for power generation purposes (0066). 1st examiner’s note: notice that at least the end points constitute a valid data point, and thus, it anticipates the claim as the end point represents a specific disclosure of a discrete embodiment of the invention disclosed by the prior art which amounts to a complete description and, therefore, an anticipation of the claimed range. See Ex Parte Lee 31 USPQ2d 1105. In this case, an end point of the stoichiometric ratio is 1.3. As such, there is disclosed a specific representation of a discrete embodiment for such particular element, characteristic or property. Therefore, the claimed requirement is met. 2nd Examiner’s note: in this case, “the amount of water” and/or “the water balance” and “the steps” associated therewith as disclosed by Shiokawa et al are equated to the step of cooling the oxidant supplied to the fuel cell stack as water is a well-known cooling liquid. Succinctly stated, “the amount of water” and/or “the water balance” and “the steps” associated therewith as described by Shiokawa et al inherently carries out the cooling of the oxidant supplied to the fuel cell stack as water is useful as a cooling medium. Since independent claim 1 fails to define the extent or degree of cooling, it is believed that the teachings of Shiokawa et al using water and/or balancing water satisfies the requirement of providing certain degree of cooling or heat removal from the oxidant. Therefore, the teachings of Shiokawa et al are sufficient to satisfy applicant’s broadly claimed requirement. 
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to carry out the adapting/conditioning steps of: reducing the quantity of oxidant supplied satisfying the claimed stoichiometric ratio, cooling the oxidant and controlling the speed of the compressor of Shiokawa et al in the fuel cell conditioning method of DE’829 because Shiokawa et al disclosed that the specifically disclosed fuel cell adapting and/or conditioning steps (i.e., decreasing oxidant stoichiometric ratio, controlling compressor speed and water balancing) are beneficial to achieve reliable operation of the fuel cell system, and to prevent excessive drying of the electrolyte membrane during normal operation, thereby enhancing power output characteristics of the fuel cell and exhibiting advantageous effects (0067). Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 
Response to Arguments
Applicant’s arguments with respect to the foregoing claims have been considered but are moot in view of the new grounds of rejection, and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727